Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 Allowable Subject Matter
Claims 1, 3 and 5-7 allowed in view of amendment filed on 08/04/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Bucca on 08/19/2022.

The application has been amended as follows:    Claim 4 is cancelled.  Claim 3 is amended as follows.
3. (Currently amended)	A method for manufacturing [[a]] the grain-oriented electrical steel sheet, comprising:
heating a slab comprising 2.0 to 6.0 wt% of Si, 0.01 wt% or less, excluding 0 wt%, of C, 0.01wt% or less, excluding 0 wt% of N, and 0.0131 to 0.0981 wt% of Co, 0.005 to 0.04 wt% of Al, 0.01 to 0.2 wt% of Mn, 0.01 wt% or less, excluding 0 wt%, of S, 0.005 to 0.045 wt% of P, 0.03 to 0.08 wt% of Sn, 0.01 to 0.05 wt% of Sb, and 0.01 to 0.2 wt% of Cr, and comprising a balance of Fe and other inevitable impurities;
producing a hot-rolled sheet by hot rolling the slab;
producing a cold-rolled sheet by cold rolling the hot-rolled sheet;
performing primary recrystallization annealing for the cold-rolled sheet; and
performing secondary recrystallization annealing for the sheet for which the primary recrystallization annealing is completed, thereby producing the grain-oriented electrical steel sheet of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art are JP’381 (JP2004561381) and Kim (KR20170074608A).
JP’381 discloses an electrical steel strip with oriented grains in which Example 1 (paragraph [0029]) encompassing Si=2.8-3.5%, N=0.003-0.01 % and C=0% and various amounts of trace alloying element according to Table 1 (paragraph [0030)).  
Regarding instant claim 1 amendment of Co=0.0131 to 0.0981%, Table 1 Steel No 8 (Example 1) comprises Co=80ppm (i.e. 0.008%), Al=350 ppm (i.e. 0.028%), Mn=1400ppm (i.e. 0.14%), P=50ppm (i.e. 0.005%), S=30-300 ppm (i.e. 0.003-0.03%), Sn=700 ppm (i.e. 0.07%), Cr =600 ppm (i.e. 0.06%).  In addition, S=30-300 ppm (i.e. 0.003-0.03%), Sb broad range from 0-400 ppm (i.e. 0-0.04%).   Hence, none of Examples in JP’381 has Co meeting instant amended Co range.
Kim discloses a grain oriented electrical steel sheet with broad ranges Si 2-5% Si, 0.005-0.05% N, and 0.1-3% Co. (abstract).  Kim expressly teaches away from amended Co range by disclosing that if Co content is small than 0.1, there is no addition effect of improving the magnetic flux density.  (English translation Page 5 paragraphs 6-7) Hence, one of ordinary skill in the art would not be motivated to reduce Kim’s Co content below 0.1%.
Regarding criticality of Co, applicant has presented the effect of Co on iron loss and magnetic flux in Table 1 of original specification.  Referring to Table 1 , Comparative Example 3 and Comparative Example 9 are cases in which the Co content is 0.116% and 0.117%, respectively, and Comparative Example 8,Comparative Example 14, and Comparative Example 26 are cases in which the Co content is 0.0035%, 0.0033% and 0.0033%, respectively. That is, Comparative Examples 8, 14, and 26 have contents of Co that are out of the lower limit range of the amended Claim 1 and Comparative Examples 3 and 9 have contents of Co that are out of the upper limit range of the amended Claim1. In all these cases, it can be seen that iron loss and magnetic flux density characteristics of these comparative examples are inferior to those of the invention examples.   Hence, applicant has demonstrated unexpected results over claimed Co range by comparing a sufficient number of examples both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) II and MPEP 2144.05 III.  

No prior art can be found to disclose instant claim 1 required grain oriented steel comprising Co range.
Hence, instant claim 1 is allowed.  As a result of allowed claim 1, withdrawn process claims 3, 5-7 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733